UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21386 Dreyfus Manager Funds I (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 3/31 Date of reporting period: 6/30/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Alpha Growth Fund June 30, 2009 (Unaudited) Common Stocks99.3% Shares Value ($) Consumer Discretionary12.5% Amazon.com 21,900 a,b 1,832,154 Apollo Group, Cl. A 29,600 a,b 2,105,152 Big Lots 11,500 a,b 241,845 Comcast, Cl. A 93,900 1,360,611 DISH Network, Cl. A 26,500 b 429,565 Dollar Tree 42,300 b 1,780,830 Family Dollar Stores 27,300 772,590 GameStop, Cl. A 109,500 a,b 2,410,095 Garmin 55,800 a 1,329,156 H & R Block 42,200 727,106 Johnson Controls 20,600 a 447,432 McDonald's 80,414 4,623,001 Priceline.com 30,100 a,b 3,357,655 Consumer Staples9.2% Altria Group 59,200 970,288 Archer-Daniels-Midland 124,400 3,330,188 Colgate-Palmolive 26,400 a 1,867,536 ConAgra Foods 84,900 1,618,194 Kimberly-Clark 11,600 a 608,188 Lorillard 4,000 271,080 PepsiCo 14,700 807,912 Philip Morris International 73,700 3,214,794 Procter & Gamble 12,200 623,420 Safeway 14,446 a 294,265 SUPERVALU 77,800 1,007,510 Wal-Mart Stores 23,000 1,114,120 Energy8.1% Alpha Natural Resources 3,900 a,b 102,453 Chevron 9,100 602,875 ConocoPhillips 6,100 256,566 Consol Energy 30,000 1,018,800 Exxon Mobil 19,200 1,342,272 Murphy Oil 65,238 a 3,543,728 Occidental Petroleum 4,000 263,240 Peabody Energy 65,200 1,966,432 Southwestern Energy 91,013 b 3,535,855 Tesoro 91,700 a 1,167,341 Financial6.8% Aflac 135,400 4,209,586 Goldman Sachs Group 2,000 294,880 Hudson City Bancorp 277,100 3,682,659 Loews 300 8,220 Northern Trust 8,000 429,440 NYSE Euronext 40,915 a 1,114,934 Prudential Financial 21,426 797,476 Simon Property Group 84 a 4,328 SLM 20,000 a,b 205,400 State Street 17,600 Health Care16.5% Abbott Laboratories 59,700 Baxter International 92,508 Becton, Dickinson & Co. 43,700 Biogen Idec 10,800 b Bristol-Myers Squibb Celgene 10,700 b CIGNA 6,100 Eli Lilly & Co. 108,500 a Forest Laboratories 18,997 a,b Genzyme 11,800 b Gilead Sciences 17,200 b Medtronic 61,770 Omnicare 56,000 a Pfizer 27,879 Schering-Plough 58,100 Sepracor 106,800 b Industrial8.8% General Dynamics 46,623 a Honeywell International 53,700 L-3 Communications Holdings 28,100 Northrop Grumman 81,610 Pitney Bowes 8,500 a Raytheon 85,100 Union Pacific 16,900 a Waste Management 6,100 a Information Technology28.9% Accenture, Cl. A 75,800 Activision Blizzard 115,000 b Apple 31,579 b CA 17,485 Cisco Systems 82,105 b Cree 51,200 a,b Cypress Semiconductor 245,600 a,b Diebold 9,900 a EMC 89,000 b F5 Networks 6,300 b Fidelity National Information Services 101,300 a FLIR Systems 70,200 a,b Google, Cl. A 3,700 b Hewlett-Packard 97,988 International Business Machines 83,800 MasterCard, Cl. A 6,600 a Microsoft Novell 5,700 a,b Oracle QUALCOMM 15,800 Salesforce.com 6,400 a,b Sohu.com 41,600 a,b Visa, Cl. A 31,300 a Materials3.9% Cliffs Natural Resources 134,700 a 3,296,109 Monsanto 16,125 1,198,732 Pactiv 97,800 b 2,122,260 Telecommunication Services.3% AT & T 17,500 434,700 Embarq 3,400 143,004 Utilities4.3% American Water Works 3,661 69,962 Exelon 84,400 4,322,124 Mirant 187,000 b 2,943,380 Total Common Stocks (cost $173,942,577) Other Investment1.0% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,794,000) 1,794,000 c Investment of Cash Collateral for Securities Loaned17.9% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $30,447,963) 30,447,963 c Total Investments (cost $206,184,540) 118.2% Liabilities, Less Cash and Receivables (18.2%) Net Assets 100.0% a All or a portion of these securities are on loan. At June 30, 2009, the total market value of the fund's securities on loan is $29,522,079 and the total market value of the collateral held by the fund is $30,447,963. b Non-income producing security. c Investment in affiliated money market mutual fund. At June 30, 2009, the aggregate cost of investment securities for income tax purposes was $206,184,540. Net unrealized depreciation on investments was $4,607,383 of which $12,665,001 related to appreciated investment securities and $17,272,384 related to depreciated investment securities. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2009 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Significant Observable Unobservable Assets ($) Quoted Prices Inputs Inputs Total Investments in Securities: Equity Securities - Domestic - - Mutual Funds - - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreci or in the case of options, market value at period end. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded.
